Case 0:12-cv-61561-RNS Document 301 Entered on FLSD Docket 04/27/2020 Page 1 of 2



                             United States District Court
                                        for the
                             Southern District of Florida


   Brittany Odes and Maria C. Silva-      )
   Odes, Plaintiffs,                      )
                                          )
   v.                                     )
                                            Civil Action No. 12-61561-Civ-Scola
                                          )
   Christopher Ray Harris, and            )
   others, Defendants.                    )

    Order Granting Motion for Issuance of Post-Judgment Amended Writ of
   Continuing Garnishment to Add New Co-Employer, South East Personnel
          This matter is before the Court on Plaintiffs Brittany Odes and Maria Silva-
  Odes’s motion for the issuance of a post-judgment amended writ of continuing
  garnishment. (ECF No. 299.) The Plaintiffs seek to add Defendant Christopher
  Ray Harris’s new co-employer, South East Personnel, Inc. (“Garnishee G2") as a
  joint garnishee with existing employer/Garnishee, Ridge Top Exteriors, LLC
  (“Garnishee G1”). (Id.) Upon review of the record, the motion, and the relevant
  legal authorities, the Court grants the Plaintiffs’ motion (ECF No. 299).
          This Court previously entered final default judgment as to the Defendants
  for certain claims in the amount of $135,000.00, plus interest at the legal rate
  of 4.75% pursuant to Fla. Stat. § 55.03 from January 31, 2012 to the date of the
  Court’s order, July 27, 2015. (Order Granting in Part Default J., ECF No. 184).
  After a jury trial, this Court entered judgment on the verdicts against all
  Defendants in the amount of $60,000.00 as and for punitive damages. (J. on the
  Verdicts, ECF No. 215.) Thereafter, the Court granted the Plaintiffs’ motion for
  attorneys’ fees and costs in the total amount of $316,502.30. (Order Granting
  Pltf.’s Mot. for Attorney’s Fees, ECF No. 245.) Including accrued interest, the
  Plaintiffs are therefore entitled to $530,739.30, plus post-judgment interest, and
  remain owed this amount. (Am. Mot., ECF No. 292 at ¶ 5.)
          Chapter 77 of the Florida Statutes generally governs the procedure for the
  issuance of writs of garnishment, and Fla. Stat. § 77.0305 specifically addresses
  writs of continuing garnishment. Francois v. Washmonbo, Inc., No. 05-23368-
  CIV, 2008 WL 2694752, at *1 (S.D. Fla. July 8, 2008) (Simonton, Mag. J.)
  (“Motions for writs of garnishment to satisfy a final judgment ‘must accord with
  the procedure of the state where the court is located, but a federal statute
  governs to the extent it applies.’”) (quoting Fed. R. Civ. P. 69).) Pursuant to Fla.
Case 0:12-cv-61561-RNS Document 301 Entered on FLSD Docket 04/27/2020 Page 2 of 2



  Stat. § 77.0305, if salary or wages are to be garnished to satisfy a judgment, the
  court shall issue a continuing writ of garnishment to the judgment debtor’s
  employer which provides for the periodic payment of a portion of the salary of
  wages of the judgment as the salary or wages become due until the judgment is
  satisfied or until otherwise provided by court order.
         On August 1, 2018, the Court entered an Order granting the Plaintiffs’
  motion for a continuing writ against Ridge Top, both of which are incorporated
  herein. (Mot., ECF No. 294; Order, ECF No. 295.) The Clerk then issued the
  Plaintiffs’ proposed writ (ECF No. 294-1) against Garnishee Ridge Top Exteriors,
  LLC. (ECF No. 296 (the “Ridge Top Writ”).) At the time of service of the Ridge Top
  Writ, the Defendants still owed $530,739.30, plus post-judgment interest, on the
  to the Plaintiffs. (ECF No. 295.) The Plaintiffs aver that they are still owed a
  portion of the outstanding judgment, plus post-judgment interest.
         On March 30, 2020, Garnishee Ridge Top Exteriors, LLC reported to the
  Plaintiffs’ counsel that it has entered “a new co-employer agreement with
  Southeast Personnel Leasing, Inc.” whereby Ridge Top Exteriors, LLC’s “payroll
  will now be [run] through [Southeast Personnel]” and advising that continuing
  garnishment could not be processed unless Southeast Personnel’s name was
  added to the Ridge Top Writ. (ECF No. 299-1.) The Plaintiffs now request that the
  existing Ridge Top Writ be amended to add Ridge Top Exterior’s new co-employer,
  “South East Personnel Leasing, Inc.,” as a joint garnishee and thus request the
  issuance of an amended writ.
         There is good cause for amending the existing Ridge Top Writ. (ECF No.
  299-2.) The Plaintiffs have also included the Notice to Defendant for the Clerk to
  issue along with the proposed writ as required by Fla. Stat. § 77.041(1). (ECF
  No. 299-3.) Accordingly, the Court grants the Plaintiffs’ motion (ECF No. 299).
  The Court directs the Clerk to issue the proposed, amended writ (ECF No. 299-
  2) and attach the Notice to the Defendant (ECF No. 294-3). The Court further
  authorizes the Plaintiffs to include with the amended writ an attachment
  containing the information redacted from the proposed, amended writ when the
  writ is served. The attachment shall only contain the unredacted paragraph
  contained in footnote one of the proposed, amended writ. The attachment shall
  be deemed incorporated as part of the issued, amended writ.
         Done and ordered, at Miami, Florida, on April 27, 2020.

                                                  ________________________________
                                                   Robert N. Scola, Jr.
                                                   United States District Judge
